
	
		One Hundred Eleventh Congress of the United States of
		  America
		1st SessionBegun and held at the City of Washington on Tuesday, the sixth
		day of January, two thousand and nine
		S. 748
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To redesignate the facility of the United
		  States Postal Service located at 2777 Logan Avenue in San Diego, California, as
		  the Cesar E. Chavez Post Office.
	
	
		1.Cesar E. Chavez Post Office
			(a)RedesignationThe facility of the United States Postal
			 Service located at 2777 Logan Avenue in San Diego, California, and known as the
			 Southeastern Post Office, shall be known and designated as the Cesar E.
			 Chavez Post Office.
			(b)ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the facility referred
			 to in subsection (a) shall be deemed to be a reference to the Cesar E.
			 Chavez Post Office.
			
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
